-—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered September 3, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to concurrent prison terms of 2 Vs to 7 years and 1 year, respectively, and order, same court and Justice, entered January 22, 1992, denying defendant’s post-judgment motion to vacate the judgment unanimously affirmed.
Defendant was not deprived of a fair trial by the prosecutor’s remarks in summation, the court’s instructions to the jury being sufficient to prevent prejudice. Concur—Milonas, J. P., Rosenberger, Rubin and Nardelli, JJ.